Motion by defendant to reverse his judgment of conviction of the County Court, Orange County (Isseks, J.), rendered November 15, 1977, and for a new trial, based upon this court’s decision in People v Harris (85 AD2d 742, mot for lv to app granted by this court on Jan. 27, 1982). Motion granted. Judgment reversed, on the law, and new trial ordered. In accordance with this court’s decision in People v Harris (supra), codefendant Meriwether is entitled to a new trial as the record reveals the court failed to properly inform him of the risks of self-representation. (People v McIntyre, 36 NY2d 10.) Mollen, P. J., Titone and Bracken, JJ., concur.